SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – August 8, 2007 CAPRIUS, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-11914 22-2457487 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One University Plaza, Suite 400, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code - (201) 342-0900 Item 8.01Other Events On August 8, 2007, Caprius, Inc. issued a press release announcing that its subsidiary, M.C.M. Environmental Technologies, Inc. (“MCM”), has received regulatory approval from the Environmental Agency in the United Kingdom to markets SteriMed systems in the UK for on-site medical waste processing.The Company also announced that MCM has received orders for SteriMed units to be deployed in the UK in renal care units owned or operated by the National Health Services and Fresenius Medical Care. A copy of the press release is attached as an exhibit to this Report. Item 9.01Financial Statements and Exhibits (c)99.1Press Release, dated August 8, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAPRIUS, INC. /s/Jonathan Joels Jonathan Joels, Treasurer and CFO Dated:August 10, 2007 3 Exhibit Index Exhibit Number Exhibit 99.1 Press Release of Caprius, Inc. dated August 8, 2007 4
